826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darryl SCOTT, Petitioner-Appellant,v.Dewey SOWDERS, Respondent-Appellee.
No. 87-5079.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1987.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
This pro se Kentucky prisoner appeals the district court's judgment dismissing his habeas corpus petition filed pursuant to 28 U.S.C. Sec. 2254.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The petitioner attacked his convictions for first degree burglary and first degree robbery, raising three grounds for relief:  1) the prosecutor breached the plea agreement;  2) the trial judge erred by failing to inform petitioner of his right to withdraw his plea;  and 3) counsel rendered ineffective assistance by failing to move for withdrawal of his guilty plea prior to sentencing.


4
Upon review of the record, we hereby affirm for the reasons stated in the district court's memorandum opinion and order filed on January 9, 1987.  We agree that petitioner's claims of error do not entitle him to habeas corpus relief.


5
Accordingly, the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation